In re Richard, Thomas E., applying for remedial writ, Parish of Sabine, 11th Judicial District Court, Div. “B”.
Granted. Treating relator’s application as one to mandamus the district court in Sabine Parish to act on his complaint that he has been held for over 72 hours without being brought before a judge (La.C.Cr.P. art. 230.1) the application is granted. The district court is ordered to act immediately. This application is herewith transferred to the district court.
Further, treating relator’s application as one for habeas corpus, directed to the district court for Beaureguard Parish, and complaining that he is being held without criminal charges, the writ is granted and the district court for Beauregard Parish is ordered to conduct an immediate evidentia-ry hearing. The application is herewith transferred to Beauregard Parish District Court.